Citation Nr: 0125467	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  97-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating due to 
individual unemployability.

2.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946 and from August 1950 to June 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In November 1998, the Board remanded the case to the RO for 
further evidentiary development on the issue of entitlement 
to a total disability rating due to individual 
unemployability.  The case is again before the Board for 
further consideration.


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issues on appeal are liberalizing and are therefore 
applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The veteran currently has compensable service connected 
disabilities of status post lumbar laminectomy with clinical 
left L5-S1 radiculopathy rated at 60 percent disabling, 
residuals of a fracture of the right elbow rated at 50 
disabling, right hip bursitis rated at 10 percent disabling, 
and conjunctivitis rated at 10 percent disabling.  The 
combined disability rating is 80 percent.  Accordingly, the 
veteran meets the criteria for consideration for a total 
disability rating due to individual unemployability.  
38 C.F.R. § 4.16(a) (2001).  However, the claims file does 
not contain independent medical evidence indicating the 
impact of his service connected disabilities on his ability 
to maintain gainful employment.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).

In November 1998, the Board remanded this case to the RO for 
further examination of the veteran.  The remand instructions 
directed "[t]he examiners are requested to render opinions 
as to the severity of each service-connected disability and 
the extent to which each service-connected disability 
contributes to the veteran's unemployability."  The remand 
also instructed the RO to schedule a social and industrial 
survey.  In response to the remand, the RO scheduled the 
veteran for VA examinations and a social and industrial 
survey.  However, the reports of these examinations do not 
provide the requested opinions as to degree of impact of the 
service-connected disabilities on the veteran's 
employability.  

The failure to provide the requested opinion(s) constitutes 
error.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this case must be returned to the RO for further 
examination of the veteran to determine whether he is 
unemployable due to his service connected disabilities.

The veteran is claiming an increased disability rating for 
hearing loss.  In response to the RO's decision to deny an 
increase in the disability rating for hearing loss, the 
veteran submitted a September 1998 private audiological 
evaluation with his notice of disagreement.  The average pure 
tone threshold loss (at 1000, 2000, 3000, and 4000 Hertz) 
shown was 54 decibels in the right ear and 42 decibels in the 
left ear.  The speech recognition values were 72 percent in 
the right ear and 80 percent in the left ear.  However, the 
word list used to obtain these speech recognition values is 
not specified.  A May 1999 VA audiological evaluation notes 
average pure tone thresholds of 51 decibels in the right ear 
and 39 decibels in the left ear with speech recognition 
ability of 94 percent bilaterally.  While the average pure 
tone thresholds are roughly similar between the two 
examinations, the speech recognition values are significantly 
different.  Since the word list used to determine the speech 
recognition values in the September 1998 private evaluation 
is not listed, this could have an impact on the values 
obtained.  Since there is a conflict between the two 
examinations, this case will be returned to the RO for 
further examination of the veteran and to ascertain, if 
possible, which word list was used for the private 
evaluation.

Accordingly, this case is REMANDED for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of his service connected disabilities 
since February 2001.  The RO should then 
take all necessary steps to obtain copies 
of all records not already contained in 
the claims folder.  The RO should also 
inform the veteran of any records it has 
been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2))

2.  The RO should send an inquiry to the 
Precision Hearing Center, P.O. Box 
193069, San Juan, Puerto, Rico 00919-
3069, requesting clarification as to the 
word list used to determine the speech 
recognition values in the July 21, 1998, 
audiological evaluation.  The RO should 
obtain any necessary authorization for 
the release of such information.

3.  The RO should request that the 
veteran be scheduled for an audiological 
evaluation.  All appropriate tests and 
studies should be conducted.  Pure tone 
thresholds and speech recognition values 
should be obtained.  The examiner should 
present all findings in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.

4.  The RO should request that the 
veteran be scheduled for an appropriate 
examination to determine the impact of 
his service-connected disabilities on his 
ability to work.  Any indicated tests and 
studies should be performed.  The claims 
folder must be made available to and 
reviewed by the examining physician.  

The examiner must be specifically advised 
that the veteran is service connected for 
status post lumbar laminectomy with 
clinical left L5-S1 radiculopathy (60%), 
residuals of a fracture of the right 
elbow (50%), right hip bursitis (10%), 
conjunctivitis (10%), and hearing loss 
(0%).  The examiner must be advised that 
only these service connected disabilities 
may be considered in determining whether 
the veteran is unemployable without 
regard to advancing age.

The examiner must provide an opinion as 
to whether the veteran's service-
connected disabilities alone cause him to 
be unemployable without regard to his 
advancing age.  The examiner should 
present all findings in the examination 
report.  The rationale for the opinion 
must also be provided.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all 
requested medical examination(s) and 
requested opinion(s) have been conducted 
and completed in full.  The RO should 
then undertake any other development it 
determines to be required to comply with 
the notification and duty to assist 
requirements of the VCAA.

6.  If a benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case, and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Following completion of the above, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  By this REMAND, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).

